 1   TIMOTHY S. LAFFREDI (WI SBN 1055133)
     Assistant United States Trustee
 2   LYNETTE C. KELLY (SBN 120799)
     Trial Attorney
 3   United States Department of Justice
     Office of the United States Trustee
 4   450 Golden Gate Ave., Ste. #05-0153
     San Francisco, CA 94102
 5   Telephone: (415) 252-2065
     Facsimile: (415) 705-3379
 6   Email: lynette.c.kelly@usdoj.gov
 7   Attorneys for Tracy Hope Davis
     United States Trustee for Region 17
 8
 9                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
10                                 SAN FRANCISCO DIVISION
11
     In re:                                         ) Case No. 18-31087 HLB
12                                                  )
     Sedgwick, LLP,                                 )
13                                                  ) Chapter 11
14                                                  )
                            Debtor.                 )
15                                                  )
                                                    )
16
      APPOINTMENT OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
17
              Pursuant to 11 U.S.C. § 1102(a), Tracy Hope Davis, United States Trustee for Region 17,
18
     hereby appoints the following unsecured creditors to be members of the official committee of
19
     unsecured creditors:
20
21        1. BMO Harris Bank                             Represented by:
             Attn: Janet Goodroe, Vice President         Candice Korkis
22           9333 N 90th Street, Suite 200               BMO Internal Counsel
             Scottsdale, AZ 85258                        111 W Monroe St.
23
                                                         Chicago, IL 60603
24
          2. CPF 801 Tower LLC                           Represented by:
25           c/o Kelly Kinnon                            Alan M. Feld, Esq.
             Barings                                     Sheppard Mullin
26
             2321 Rosecrans Ave., Suite 4225             333 S. Hope St., 43rd Floor
27           El Segundo, CA 90245                        Los Angeles, CA 90071

28

     APPOINTMENT OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
 1       3. One North Wacker Drive LLC
            c/o Martin B. Greenbaum, Esq.
 2
            Greenbaum Law Group, LLP
 3          170 Newport Center Drive, Suite 130
            Newport Beach, CA 92660
 4
 5
 6   Dated: October 14, 2018                 TRACY HOPE DAVIS
                                             UNITED STATES TRUSTEE
 7
                                             /s/ Timothy S. Laffredi
 8
                                             Assistant United States Trustee
 9                                           Office of the United States Trustee

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     APPOINTMENT OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
